Exhibit 10.26

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) is entered into as of the
Effective Date (as defined below), between Herbst Gaming, LLC, a Nevada limited
liability company (the “Company”), and Marc H. Rubinstein, an individual (the
“Executive”).

 

1.             Definitions.

 

(a)           “Cause” means one or more of the following:

 

(i)            the indictment of, or formal charge against, the Executive for
any felony or any other offense involving embezzlement or misappropriation of
funds, or any act of moral turpitude, dishonesty or lack of fidelity; or the
Executive’s admission of having engaged in the same;

 

(ii)           the payment (or, by the operation solely of the effect of a
deductible, the failure of payment) by a surety or insurer of a claim under a
fidelity bond issued for the benefit of the Company reimbursing the Company for
a loss due to the wrongful act, or wrongful omission to act, of the Executive;

 

(iii)          the Executive’s failure to obey the reasonable and lawful orders
of the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer;

 

(iv)          the Executive’s misconduct or gross negligence in the performance
of, or willful disregard of, his duties and responsibilities to the Company;

 

(v)           the denial, revocation or suspension of a license, qualification
or certificate of suitability to the Executive by any Gaming Authority or the
reasonable likelihood that the same will occur;

 

(vi)          the Executive’s refusal to submit to, or testing positive for
unlawful substances as a result of, random drug testing, and/or

 

(vii)         any action or failure to act by the Executive that the Company
reasonably believes, as a result of a communication or action by any Gaming
Authority or on the basis of the Company’s consultations with its gaming counsel
and/or other professional advisors, will likely cause any Gaming Authority to:
(A) fail to license, qualify and/or approve the Company to own and operate a
gaming business; (B) grant any such licensing, qualification and/or approval
only upon terms and conditions that are unacceptable to the Company;
(C) significantly delay any such licensing, qualification and/or approval
process; or (D) revoke or suspend any existing license.

 

(b)           “Effective Date” means the Effective Date of the Letter Agreement
to which this Agreement is attached..

 

1

--------------------------------------------------------------------------------


 

(c)           “Gaming Authority” means any governmental authority that holds
regulatory, licensing or permit authority over gambling, gaming or casino
activities.

 

(d)           “Good Reason” means the occurrence of any of the following without
the Executive’s consent:

 

(i)            a material change or diminution in the Executive’s duties as
contemplated in the Letter Agreement to which this Agreement is attached;

 

(ii)           material reduction in the Executive’s compensation; or

 

(iii)          relocation by the Company of the Executive’s place of employment
to more than fifty (50) miles from the Company’s headquarters in Las Vegas,
Nevada,

 

provided, however, that the Executive shall give written notice to the Company
of the applicable event within ninety (90) days of the occurrence thereof, and
the Company shall have a period of thirty (30) business days after receipt of
such notice to cure the event, and in the event of cure (or the commencement of
steps reasonably designed to result in prompt cure), the Executive’s assertion
of Good Reason shall be null and void.

 

(e)           “Salary” means the annualized base salary provided by the Company
to the Executive.

 

2.             The Duty of Loyalty Agreement.  Simultaneous with the execution
of this Agreement, and as a condition of the Company’s willingness to provide
the protections described herein, the Executive is executing a Duty of Loyalty
Agreement that provides protections to the Company.  Both this Agreement and the
Duty of Loyalty Agreement are attached to, and made a part of, the Letter
Agreement between the Company and the Executive of the same date.

 

3.             Term.

 

(a)           The Executive’s employment with the Company shall commence on the
Effective Date and shall continue until the second (2nd) anniversary thereof
(the “Initial Term”), and thereafter shall automatically renew for successive
one (1) year terms (each year a “Renewal Term” and, together with the “Initial
Term,” the “Term”) unless the Company provides sixty (60) days’ written notice
to the Executive of its election not to continue the Executive’s employment
after the expiration of the Term.  Similarly, in accordance with the Letter
Agreement, the Executive will give the Company sixty (60) calendar days’ written
notice of his intent to resign.  Upon the effective date of any such
resignation, as well as any termination for Cause or due to death or incapacity
that prevents the Executive from performing the essential functions of his
position without reasonable accommodation, the Company shall provide the
Executive with the following (collectively, the “Termination Payments”): 
(i) Salary through the Executive’s last day of active employment; (ii) payment
for any accrued but unused paid time off;

 

2

--------------------------------------------------------------------------------


 

(iii) reimbursement for expenses incurred but not yet reimbursed by the Company;
and (iv)  such vested rights to other benefits as may be provided in applicable
pension and welfare plans of the Company, according to the terms and provisions
of such plans, other than any plan providing for severance or termination
payments.

 

(b)           At any time during any notice of resignation or non-renewal period
as described above, the Company may dispense with the Executive’s services, as
long as the Company continues to pay the Executive his Salary and to provide the
benefits he was receiving as the time notice is given through such resignation
or non-renewal period.  Except as provided in Section 4, if applicable, and
except for (i) payment for any accrued but unused paid time off,
(ii) reimbursement for expenses incurred but not yet reimbursed by the Company,
and (iii)  such vested rights to other benefits as may be provided in applicable
pension and welfare plans of the Company, according to the terms and provisions
of such plans, other than any plan providing for severance or termination
payments, no other payments or benefits will be due and owing to the Executive
upon termination.

 

4.             Termination of Employment without Cause or for Good Reason.

 

(a)           Severance Payments.  In the event the Executive’s employment is
terminated prior to the expiration of the Term by the Company without Cause or
by the Executive for Good Reason, which shall not include any termination by the
Company due to the Executive’s death or incapacity that prevents the Executive
from performing the essential functions of his position, the Executive shall be
entitled to the Termination Payments and the following “Severance Package”, in
lieu of any other compensation and benefits whatsoever:

 

(i)            continued payment of the Executive’s Salary for the remainder of
the Term;

 

(ii)           continued participation in the Company’s group medical plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”)
or if the Executive’s COBRA rights have expired, pursuant to an individual
policy at no cost to the Executive until the earlier of (A) the last day of the
month in which the last payment is made to the Executive pursuant to
Section 4(a)(i) above and (B) the date on which the Executive first becomes
eligible for coverage provided by any other entity following termination;

 

(iii)          payment of the guaranteed bonus of fifteen percent (15%) of the
Executive’s Salary payable pursuant to Section 3(b) of the Letter Agreement, but
only for the year of the Term in which the termination of employment occurs,
payable at the same time as such bonuses are paid to other executives of the
Company; and

 

3

--------------------------------------------------------------------------------


 

(iv)          (A) in the event the termination of employment is by the Company
without Cause or by the Executive for Good Reason, acceleration of vesting of
that unvested portion of any awards provided to the Executive pursuant to the
Herbst Gaming, LLC 2011 Long Term Incentive Plan (the “Plan”) that is next
scheduled to vest, provided such vesting would have otherwise occurred prior to
the expiration of the Term, with the result that such portions of such awards
are immediately and fully exercisable, or (B) in the event the termination of
employment is by the Executive for Good Reason within six (6) months after a
“change of control,” as that term is defined in the Plan, acceleration of
vesting of all unvested portions of any awards provided to the Executive
pursuant to the Plan, with the result that all the awards provided are
immediately and fully exercisable.

 

(b)           Expiration of the Term.  If the Executive’s employment is not
terminated prior to the last date of the Term, but the Company provides timely
notice to the Executive of the Company’s election not continue the Executive’s
employment after the Term expires, the Executive shall, in addition to receiving
his salary and benefits through the last date of the Term, receive payment of
the guaranteed bonus of fifteen percent (15%) of the Executive’s Salary then
payable pursuant to Section 3(b) of the Letter Agreement for that period of the
Term, and payable at the same time as such bonuses are paid to other executives
of the Company.

 

5.             Conditions to Payment.

 

(a)           General Release.  Receipt of the payments and acceleration of the
vesting described in Section 4 shall be contingent upon and subject to the
Executive’s execution (within forty-five (45) days following the date of
termination of employment) and non-revocation of a General Release substantially
in the form attached hereto as Attachment A.

 

(b)           Timing of Payments.  The installment payments will begin on the
sixtieth (60th) day following the effective date of the Executive’s termination,
with the first such payment to include any amounts attributable to payroll
periods occurring prior to such date, provided, however, that, to the extent
that the payments are exempt from Section 409A (as defined below), such exempt
payments shall be made beginning with the first payroll date following the
effectiveness of the General Release.

 

(c)           Forfeiture of Payments.  Without limiting any other damages that
may be available to the Company, the Executive will forfeit his right to the
payments described in Section 4 if he violates the Duty of Loyalty Agreement.

 

(d)           Non-Duplication of Payments or Benefits.  Notwithstanding the
foregoing, no payments or benefits otherwise due to the Executive upon
termination of his employment shall result in a duplication of payments or
benefits provided under Section 4.

 

4

--------------------------------------------------------------------------------


 

(e)           Exclusive Remedies.  The Executive shall have no rights, remedies
or claims for damages, at law, in equity or otherwise with respect to any
termination of the Executive’s employment by the Company other than as set forth
in this Agreement.

 

6.             Dispute Resolution.

 

(a)           In the event a dispute arising under this Agreement and/or the
termination of the Executive’s employment (each, a “Dispute”), the parties agree
to hold a meeting to attempt in good faith to negotiate a resolution of the
Dispute prior to pursuing other available remedies.

 

(b)           If, within thirty (30) days after such meeting or after good faith
attempts to schedule such a meeting have failed, the parties have not succeeded
in negotiating a resolution of the Dispute, the Dispute shall be submitted to
binding and confidential arbitration before the American Arbitration Association
or another nationally recognized alternative dispute resolution service (any
such entity, an “ADR Service”) located in Clark County, Nevada, subject to the
ADR Service’s Rules for Employment Arbitration.

 

(c)           The arbitration will be conducted before a single independent and
impartial arbitrator selected in accordance with the procedures of the ADR
Service or as otherwise mutually agreed.

 

(d)           Any award will be based on and accompanied by a written opinion
signed by the arbitrator and will contain findings of fact, conclusions of law
and the reasons upon which the award is based.

 

(e)           In any action or proceeding relating to this Agreement, the
Executive’s full measure of damages shall not exceed the maximum amounts payable
under Section 4, unless any such limitation is otherwise prohibited by the laws
applicable to the specific Dispute.

 

7.             Taxes.

 

(a)           All amounts payable pursuant to this Agreement shall be subject to
such withholding taxes and other taxes as may be required by law.

 

(b)           The parties agree that this Agreement is intended to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (“Section
409A”) or an exemption from Section 409A, and shall be interpreted accordingly.

 

(c)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A.  If the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)

 

5

--------------------------------------------------------------------------------


 

of the Code, any installment payment otherwise due the Executive during the
first six (6) months following Executive’s termination of employment that is not
exempt from Section 409A either as separation pay or as a short term deferral
under applicable Treasury regulations will be held until and paid on the day
following the expiration of such six (6) month period, without interest.  Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A.

 

(d)           Nothing in this Section 7 shall be construed as a guarantee by the
Company of any particular tax effect to the Executive under this Agreement.  The
Company shall not be liable to the Executive for any tax, penalty, or interest
imposed on any amount paid or payable hereunder by reason of Section 409A, or
for reporting in good faith any payment made under this Agreement as an amount
includible in gross income under Section 409A.

 

8.             Miscellaneous.

 

(a)           Notices.  Any notice given to either party shall be in writing and
shall be deemed to have been given when delivered personally or sent by a
nationally recognized overnight carrier, duly addressed to the party concerned
at the address indicated below the signature lines of this Agreement or to such
address as a party may subsequently give notice.

 

(b)           Assignability.  This Agreement shall not be assigned by the
Executive without the express written consent of the Board of Directors of the
Company.

 

(c)           Entire Agreement.  This Agreement contains the entire agreement
between the parties and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties relating to the subject matter set forth herein, with the exception of
the Duty of Loyalty Agreement and the Letter Agreement to which this Agreement
and the Duty of Loyalty Agreement are attached.  The parties acknowledge and
agree that any prior agreements between the Company or any affiliate, on the one
hand, and the Executive, on the other hand, have been terminated as of the date
immediately prior to the Effective Date (or such earlier date as provided in
such agreements), and have been superseded by this Agreement, the Duty of
Loyalty Agreement, and the Letter Agreement to which both this Agreement and the
Duty of Loyalty Agreement are attached.

 

(d)           Amendment or Waiver.  This Agreement cannot be changed, modified
or amended without the consent in writing of both parties.  No waiver by either
party at any time of any breach by the other party of any condition or provision
of this Agreement shall be deemed a waiver of a similar or dissimilar condition
or provision at the same or at any prior or subsequent time.  Any waiver must be
in writing and signed by the Executive or an authorized officer of the Company,
as the case may be.

 

6

--------------------------------------------------------------------------------


 

(e)           Severability.  The provisions of this Agreement shall be
severable, and the invalidity, illegality or unenforceability of any provision
of this Agreement shall not affect, impair or render unenforceable this
Agreement or any other provision hereof, all of which shall remain in full force
and effect.  If any provision of this Agreement is adjudicated by an arbitrator
pursuant to Section 5 or by a court of competent jurisdiction to be invalid,
illegal or otherwise unenforceable, but such provision may be made valid, legal
and enforceable by a limitation or reduction of its scope, the parties agree to
abide by such limitation or reduction as may be necessary so that said provision
shall be enforceable to the fullest extent permitted by law.

 

(f)            Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Nevada, disregarding any conflict of law
principles that would otherwise provide for the application of the substantive
law of another jurisdiction.

 

(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

 

(h)           Waiver of Jury Trial.  Each party waives, to the fullest extent
permitted by law, any right it or he may have to a trial by jury in respect of
any litigation arising out of or relating to this Agreement and Executive’s
employment by the Company.

 

(i)            Acknowledgment.  The Executive acknowledges that he has been
given a reasonable period of time to review this Agreement before signing it and
has had an opportunity to secure counsel of his own.  By executing this
Agreement, the Executive certifies that he has fully read and completely
understands the terms, nature and effect of this Agreement.  The Executive
further acknowledges that he is executing this Agreement freely, knowingly and
voluntarily and that the Executive’s execution of this Agreement is not the
result of any fraud, duress, mistake, or undue influence whatsoever.  In
executing this Agreement, the Executive has not relied on any inducements,
promises, or representations by the Company other than as stated in this
Agreement.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

THE “COMPANY”

THE “EXECUTIVE”

Herbst Gaming, LLC

 

 

 

 

 

By:

\s\ David D. Ross

 

\s\ Marc H. Rubinstein

 

David D. Ross

Marc H. Rubinstein

 

 

1335 Panini Dr.

Its:

Chief Executive Officer

Henderson, NV 89052

 

 

 

3440 West Russell Road

 

Las Vegas, Nevada 89118

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

In consideration of my receipt from Herbst Gaming, LLC (the “Company”) of the
Severance Package, as that term is defined in that certain Executive Severance
Agreement, dated                           , 2011 (the “Agreement”), I,
                                          , hereby release and forever discharge
the Company and its parents, subsidiaries and affiliates, and their employees,
members, stockholders, officers, directors, managers and agents (collectively,
the “Releasees”) from any and all liabilities, claims, obligations, demands and
causes of action of any kind or nature, in law, equity or otherwise, known or
unknown, suspected or unsuspected, disclosed and undisclosed, which I have, or
claim to have, against any of the Releasees arising from or relating to my
employment with any of the Releasees and the termination of my employment.

 

This General Release includes, without limiting the generality of the foregoing,
claims arising under any federal, state or local statute, ordinance or
regulation, including the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the Family and Medical Leave Act, Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act 1991, the Civil Rights Act
of 1866, and the Employee Retirement Income Security Act of 1974, all as
amended, and any similar federal, state or local statutes, ordinances or
regulations, and claims in the nature of a breach of contract, claims for
wrongful discharge, emotional distress, defamation, fraud or breach of the
covenant of good faith and fair dealing, tort and wage or benefit claims.

 

The General Release set forth above specifically excludes: (i) actions brought
to enforce the terms of this General Release, (ii) if applicable, vested rights
to which I may be entitled under any Company benefit plans, which entitlement
shall be determined in accordance with the provisions of those plans (excluding
any plan, policy or practice providing for severance or termination payments
upon termination of employment), and (iii) any rights or claims that, as a
matter of law, cannot be released or waived.

 

If I violate the terms of this General Release or the Duty of Loyalty Agreement
that was entered into at the same time as the Agreement, I agree I will repay
the Severance Package and will pay the Releasees’ costs and reasonable
attorneys’ fees incurred to enforce the same, in addition to any other damages
that may be available.I acknowledge that this General Release is knowing and
voluntary and that the consideration given for this General Release is in
addition to anything of value to which I was already entitled from any of the
Releasees.

 

I have been advised by the Company to carefully consider the matters set forth
in this General Release and to consult with such professional advisors as I deem
appropriate, including a lawyer of my own choice.  I acknowledge I have had at
least twenty-one (21) days from my receipt of this General Release to consider
the terms and conditions set forth herein, and I understand that I have the
later of seven (7) days following my execution of this General Release and my
final day of employment with the Company to revoke my signature, in which event
this General Release shall not be effective or binding on me, and I will not
receive any portion of the Severance Package.  I further understand fully and
acknowledge the terms and consequences of this General Release, and I
voluntarily accept them.

 

AGREED TO AND ACCEPTED BY, INTENDING TO BE LEGALLY BOUND:

 

 

 

 

Dated:

 

[Executive]

 

 

 

9

--------------------------------------------------------------------------------